      CASE 0:18-cv-00830-MJD-ECW Document 26 Filed 07/08/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


Michael A. Mackey,                                    Court File No. 18-cv-00830 (MJD/BRT)

                    Plaintiff,
                                                             ORDER FOR DISMISSAL
vs.                                                            WITH PREJUDICE

City of Minneapolis, et al.,

                  Defendants.



         Pursuant to the Parties’ Stipulation of Dismissal with Prejudice (Doc. No. 25), IT IS

HEREBY ORDERED that the above-captioned action is hereby DISMISSED with prejudice in

its entirety with each party to bear its own costs and attorney fees.

         Let judgment be entered accordingly.



Dated:
                                                      Michael J. Davis
                                                      District Court Judge
                                                      United States District Court, District of MN
